                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ISSISSIPPI
                                     NORTHERN DIVISION


TONY GEANS                                                                           PLAINTIFF


V.                                                         CASE NO.: 3:19-CV-368 HTW-JCG


NANCY A. BERRYHILL                                                                DEFENDANT
Acting Commissioner of Social Security


                    ORDER ADOPTING REPORT AND RECOMMENDATION
       This matter comes before the court pursuant to the Report and Recommendation of

United States Magistrate Judge John C. Garguilo [doc. no.3]. The Plaintiff herein, Tony Gean,

had filed a Motion for Leave to proceed in forma pauperis. Having considered Plaintiff’s

application and the relevant legal authority, the Magistrate Judge recommended that the

Petitioner’s Motion for Leave to Proceed in forma pauperis should be denied. Based upon the

evidence therein contained, this court, having given full consideration to the matter, adopts the

Report and Recommendation of the United States Magistrate as the order of this court.

Plaintiff’s Motion for Leave to proceed in forma pauperis [doc. no. 2] is denied. This court

notes that Plaintiff has now paid the filing fee.


       SO ORDERED AND ADJUDGED, this the 7th day of January,2020.


                                                     s/ HENRY T. WINGATE
                                                     UNITED STATES DISTRICT JUDGE
